Opinion by
Mr. Justice Fell,
We concur in the conclusions of fact and law reached by the learned judge of the common pleas. There was no evidence of fraud, imposition or mistake, and there is no room for doubt *365that the deed when executed expressed the deliberate intention of the settlor. Although a young man just coming into possession of his estate, he was fully capable of understanding what he did, the reason for it and its effect. He took ample time after the subject of the creation of a trust was first suggested to him to consider it before acting, and he had the advice of his mother and of his attorney Clearly there was no misapprehension of facts, nor of the legal effect oi the deed.
The trust was an active one, and by its express terms irrevocable, and there has been no failure of the purpose of the settlement. That such a trust cannot be revoked at the will of the settlor has been uniformly held since the decision in Reese v. Ruth, 13 S. & R. 434, and notably in two quite recent cases in which the subject was fully considered:' Wilson v. Anderson, 186 Pa. 531; Rynd v. Baker, 193 Pa. 486. Frederick’s Appeal, 52 Pa. 338, has been frequently distinguished and limited in its application, nor was it ever authority for the proposition that a voluntary deed of trust in which the settlor reserved a life interest with the direction to convey the principal to others at his death, is a testamentary instrument: Wilson v. Anderson, supra. This decision rests on the peculiar facts of the case, and the construction given to the deed, which was that, as to the settlor, it was a mere power of attorney to manage his estate for him, intended for his own convenience, and was revoked by his death; and that, as to future interests, it was a testamentary disposition and therefore revocable. Generally the cases in which voluntary settlements have been set aside, have been—where there had been fraud or imposition in their procurement ; where the design had been to give the settlor full enjoyment of his property for life, with power of testamentary disposition, and at the same time to protect it from his creditors; where the instrument was in itself or in connection with other instruments testamentary in character ; where the intention to make the instrument revocable clearly appeared; where the purpose of the settlement had failed; or where the trust created was merely a naked one. The rule is that a voluntary settlement will be sustained and enforced in favor of the beneficiaries, unless it is shown that it was procured by fraud or imposition, or executed under a misapprehension of the facts or of the law. This case is within the rule.
The decree is affirmed.